Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 12 June 2019 for application number 16/439,696. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 22 are canceled.
Claims 23 – 42 are new.
Claims 23 – 42 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on 29 September 2015 (14/868,917 CON).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2019 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23 – 42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.

Claim 23 recites “wherein a total frequency comprises a number of times all tracks in all groups of tracks have been modified” in the second to last limitation.  It is unclear as to the establishment of “all groups of tracks” with respect to “a group of tracks”.  If the claim language is establishing a plurality of groups of tracks, then the claim language would benefit from a clearer antecedent basis.  Claims 30 and 37 recite similar claim language.  Claims 24 – 29, 31 – 36, and 38 – 42 depend upon independent claims 23, 30, and 37 respectively and are subsequently rejected.

Claim 27 recites “considering a next group of tracks to destage without destaging the group of tracks…; and considering a next group of tracks to destage after destaging the group of tracks…”  Based on the claim language, it is unclear if “the group of tracks” is referencing the current next group of tracks or the original first group of tracks.  Examiner suggests including Claims 34 and 41 recite similar claim language.


[Examiner Note: The specification of the instant application discloses in paragraphs 0069 – 0070 the computer program product comprising a computer readable storage medium as “a tangible device ... not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, Examiner concludes the claim limitations as directed to hardware and not to signals]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 30, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, 15, and 17 of U.S. Patent No. 10,417,138 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the limitations required of the claims in the instant application.  Claims 24 – 29, 31 – 36, and 38 – 42 depend upon independent claims 23, 30, and 37 respectively and are subsequently rejected.

Claims 23, 30, and 37 of the instant application are compared to claims 1, 3, 8, 10, 15, and 17 of U.S. Patent No. 10,417,138 B2 in the following table:
Instant Application
U.S. Patent No. 10,417,138 B2
A computer program product for selecting tracks to destage from a cache to a storage, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that when executed by a processor performs operations, the operations comprising:
determining a group frequency for a group of tracks indicating a number of times tracks in the group of tracks have been modified;
determining whether the group frequency satisfies a total frequency requirement for a total frequency, wherein a total frequency comprises a number of times all tracks in all groups of tracks have been modified; and









A system in communication with a storage, comprising:
a processor;
a cache; and
a computer readable storage medium having computer program code that when executed by the processor perform operations, the operations comprising:
determining a group frequency for a group of tracks indicating a number of times 

determining whether the group frequency satisfies a total frequency requirement for a total frequency, wherein a total frequency comprises a number of times all tracks in all groups of tracks have been modified; and
destaging the tracks in the group in the cache to the storage in response to determining that the group frequency satisfies the total frequency requirement. (claim 30)





A method implemented in a computer for selecting tracks to destage from a cache to a storage, comprising:
determining a group frequency for a group of tracks indicating a number of times 
determining whether the group frequency satisfies a total frequency requirement for a total frequency, wherein a total frequency comprises a number of times all tracks in all groups of tracks have been modified; and
destaging the tracks in the group in the cache to the storage in response to determining that the group frequency satisfies the total frequency requirement. (claim 37)

determining a number of tracks in a group of tracks, of a plurality of groups of tracks, that are ready to destage; 
determining, for each of the groups of tracks, a group frequency indicating a frequency at which tracks in the group are modified; 
determining a group to destage based on the group frequency and the number of tracks in the group that are ready to destage; and 

The computer program product of claim 1, wherein a group is determined to destage in response to the number of tracks in the group ready to destage exceed a threshold and the group frequency for the group satisfying a frequency requirement. (claim 3)

A system in communication with a storage, comprising: 
a processor; 
a cache; and 
a computer readable storage medium having computer program code that when executed by the processor perform operations, the operations comprising: 
determining a number of tracks in a group of tracks, of a plurality of groups of tracks, that are ready to destage; 
determining, for each of the groups of tracks, a group frequency indicating a 
determining a group to destage based on the group frequency and the number of tracks in the group that are ready to destage; and destaging the tracks in the determined group in the cache to the storage in response to determining the group to destage. (claim 8)
The system of claim 8, wherein a group is determined to destage in response to the number of tracks in the group ready to destage exceed a threshold and the group frequency for the group satisfying a frequency requirement. (claim 10)

A method implemented in a computer for selecting tracks to destage from a cache to a storage, comprising: 
determining a number of tracks in a group of tracks, of a plurality of groups of tracks, that are ready to destage; 
determining, for each of the groups of tracks, a group frequency indicating a 
determining a group to destage based on the group frequency and the number of tracks in the group that are ready to destage; and destaging the tracks in the determined group in the cache to the storage in response to determining the group to destage. (claim 15)
The method of claim 15, wherein a group is determined to destage in response to the number of tracks in the group ready to destage exceed a threshold and the group frequency for the group satisfying a frequency requirement. (claim 17)


Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 23 – 42 have received a first action on the merits and are subject of a first action non-final.  These claims would be allowed if the current 112 rejection of independent claims 23, 30, and 37 is overcome, the current 112 rejection of dependent claims 27, 34, and 41 is overcome, and nonstatutory double patenting rejection is overcome.  

The prior art made of record and not relied upon considered pertinent to applicant's disclosure.
Lubbers et al., US Pub. No. 2008/0005464 A1 – teaches “Method and apparatus for wave flushing cached writeback data to a storage array. A cache manager operates to initiate a wave flushing operation whereby sets of writeback data in a cache memory are sequentially written to each of a plurality of logical groups radially concentric with respect to the storage medium. During the wave flushing operation, a write transducer is radially advanced across the medium in a single radial direction across boundaries between immediately adjacent groups. The write operations thus form a traveling wave across the medium, analogous to a wave in a sports stadium formed by spectators standing up and sitting down in turn. Each logical group preferably corresponds to a selected transducer seek range, such as an associated RAID stripe. Seeks are preferably bi-directional within each group, and uni-directional between adjacent groups. A dwell time (service time interval) for each group can be constant, or adaptively adjusted.” [Abstract]
Kobashi et al., US Pub. No. 2015/0186048 A1 – teaches “An operation unit updates grouping information about grouping of data sets stored in a storage device, based on access information about access to data stored in the storage device and memory loading information about data loaded and held in a memory according to access to data stored in the storage device. The operation unit updates data arrangement in the storage device according to the updating of the 
Kurosawa, US Patent No. 6,418,515 B1 – teaches “A cache flush unit has an MF RAM and an MBT Tag RAM. The MBT Tag RAM stores address information, associated with modified blocks of caches of all processors, in entries in units of cache lines. The MF RAM stores, as information to be used to search for an index of one of the entries on the MBT Tag RAM, which contains an address of at least one modified block, data having a value obtained by ORing modified bits of all processors in the entries together with the index. In cache flush, the address of the modified block can be read out quickly by using the information stored in the MF RAM.” [Abstract]
Rao, US Pub. No. 2005/0177687 A1 – teaches “A storage system including hierarchical cache metadata storages includes a cache, a first metadata storage, and a second metadata storage. In one embodiment, the cache may store a plurality of data blocks in a first plurality of locations. The first metadata storage may include a plurality of entries that stores metadata including block addresses of data blocks within the cache. The second metadata storage may include a second plurality of locations for storing metadata including the block addresses identifying the data blocks within the cache. The metadata stored within the second metadata storage may also include pointers to the data blocks within the cache. The cache and the first metadata storage are non-volatile storages. However, the second metadata storage may be a volatile storage.” [Abstract]
Eckert et al., US Pub. No. 2015/0067264 A1 – teaches “In some embodiments, a method of managing cache memory includes identifying a group of cache lines in a cache memory, based on a correlation between the cache lines. The method also includes tracking evictions of cache lines in the group from the cache memory and, in response to a determination that a criterion regarding eviction of cache lines in the group from the cache memory is satisfied, selecting one or more (e.g., all) remaining cache lines in the group for eviction.” [Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135